                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 1 of 27



                                                          1 DAVID B. CASSELMAN (Bar No. 81657)
                                                                dbc@casselmanlawgroup.com
                                                          2 DAVID POLINSKY (Bar No. 125163)
                                                                dp@casselmanlawgroup.com
                                                          3 KIRK S. COMER (Bar No. 240847)
                                                                ksc@casselmanlawgroup.com
                                                          4 CASSELMAN LAW GROUP
                                                              5567 Reseda Boulevard, Suite 330
                                                          5 Tarzana, California 91356
                                                              Telephone: (818) 609-2300
                                                          6 Facsimile: (818) 345-0162
                                                          7 FRANK M. PITRE (Bar No. 100077)
                                                                FPitre@cpmlegal.com
                                                          8 JULIE L. FIEBER (Bar No. 202857)
                                                                JFieber@cpmlegal.com
                                                          9 COTCHETT PITRE & McCARTHY LLP
                                                              840 Malcolm Road, Suite 200
                                                         10 Burlingame, CA 94010
                                                              Telephone: (650) 697-6000
                                                         11 Facsimile: (650) 697-0577
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 Attorneys for Defendant and
                                                              Counterclaimant The Gorilla Foundation
                                                         13 and Defendant Dr. Francine Patterson
                                                         14
                                                                                         UNITED STATES DISTRICT COURT
                                                         15
                                                                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                         16
                                                         17
                                                              ZOOLOGICAL SOCIETY OF                       CASE NO. 4:18-cv-06529 (KAW)
                                                         18 CINCINNATI, D/B/A CINCINNATI
                                                              ZOO & BOTANICAL GARDEN, an
                                                         19 Ohio non-profit Corporation,                  ANSWER AND COUNTERCLAIM
                                                                                                          FOR DECLARATORY RELIEF;
                                                         20                     Plaintiff,
                                                                                                          DEMAND FOR JURY TRIAL
                                                         21               vs.
                                                         22 THE GORILLA FOUNDATION, a
                                                              California Corporation; and
                                                         23 FRANCINE PATTERSON,
                                                         24                     Defendants.
                                                         25
                                                         26
                                                         27
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       1
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 2 of 27



                                                          1                                ANSWER OF DEFENDANTS
                                                          2
                                                          3               Defendants The Gorilla Foundation ("TGF") and Dr. Francine Patterson
                                                          4 ("Defendants") hereby respond to the Complaint of Plaintiff Zoological Society of
                                                          5 Cincinnati, d/b/a Cincinnati Zoo & Botanical Garden ("CZBG") as follows:
                                                          6
                                                          7                                 NATURE OF THE ACTION
                                                          8
                                                          9               1.   In response to Paragraph 1 of the Complaint, Defendants deny that all
                                                         10 gorillas in captivity are "native to central Africa," and that Ndume was loaned to
                                                         11 TGF solely "for the health and well-being of Koko."              Defendants admit the
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 remainder of the allegations contained therein.
                                                         13
                                                         14               2.   In response to Paragraph 2 of the Complaint, Defendants admit that
                                                         15 Koko died in June 2018, and that CZBG contacted TGF to begin the process of
                                                         16 transferring Ndume to CZBG. Defendants deny the remainder of the allegations
                                                         17 contained therein.
                                                         18
                                                         19               3.   In response to Paragraph 3 of the Complaint, Defendants deny all
                                                         20 allegations contained therein.
                                                         21
                                                         22               4.   In response to Paragraph 4 of the Complaint, Defendants deny all
                                                         23 allegations contained therein.
                                                         24
                                                         25                                           PARTIES
                                                         26
                                                         27               5.   In response to Paragraph 5 of the Complaint, Defendants admit the
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       2
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 3 of 27



                                                          1               6.    In response to Paragraph 6 of the Complaint, Defendants are without
                                                          2 sufficient knowledge or information to form a belief as to the truth of the allegation
                                                          3 that TGF is not eligible for Sustainability Partner status within the AZA, and
                                                          4 therefore deny said allegation on that ground. Defendants admit the remainder of
                                                          5 the allegations contained therein.
                                                          6
                                                          7               7.    In response to Paragraph 7 of the Complaint, Defendants admit the
                                                          8 allegations contained therein.
                                                          9
                                                         10               8.    In response to Paragraph 8 of the Complaint, Defendants admit the
                                                         11 allegations contained therein.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13               9.    In response to Paragraph 9 of the Complaint, Defendants admit the
                                                         14 allegations contained therein.
                                                         15
                                                         16                                        JURISDICTION
                                                         17
                                                         18               10.   In response to Paragraph 10 of the Complaint, Defendants are without
                                                         19 sufficient knowledge or information to form a belief as to the truth of the allegation
                                                         20 that the amount in controversy exceeds the sum or value of $75,000, and therefore
                                                         21 deny said allegation on that ground.
                                                         22
                                                         23                                            VENUE
                                                         24
                                                         25               11.   In response to Paragraph 11 of the Complaint, Defendants admit the
                                                         26 allegations contained therein.
                                                         27
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       3
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 4 of 27



                                                          1                               INTRADISTRICT ASSIGNMENT
                                                          2
                                                          3               12.   In response to Paragraph 12 of the Complaint, Defendants admit the
                                                          4 allegations contained therein.
                                                          5
                                                          6                                  FACTUAL BACKGROUND
                                                          7
                                                          8 The Cincinnati Zoo and Ndume
                                                          9
                                                         10               13.   In response to Paragraph 13 of the Complaint, Defendants are without
                                                         11 sufficient knowledge or information to form a belief as to the truth of the allegation
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 that CZBG “is currently responsible for the care and survival of … several relatives
                                                         13 of Ndume,” and therefore deny said allegation on that ground. Defendants admit the
                                                         14 remainder of the allegations contained therein.
                                                         15
                                                         16               14.   In response to Paragraph 14 of the Complaint, Defendants deny the
                                                         17 allegation that Ndume “thrived as a member of that zoo’s gorilla population.”
                                                         18 Defendants admit the remainder of the allegations contained therein.
                                                         19
                                                         20               15.   In response to Paragraph 15 of the Complaint, Defendants are without
                                                         21 sufficient knowledge or information to form a belief as to the truth of the allegation
                                                         22 that “Possession of Ndume … has a value substantially exceeding applicable
                                                         23 amount in controversy limits,” and therefore deny said allegation on that ground.
                                                         24
                                                         25 TGF and Koko
                                                         26
                                                         27               16.   In response to Paragraph 16 of the Complaint, Defendants deny the
                                                         28 allegation and characterization of TGF as “a non-accredited, self-described gorilla

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       4
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 5 of 27



                                                          1 sanctuary.” Defendants admit the remainder of the allegations contained therein.
                                                          2
                                                          3               17.   In response to Paragraph 17 of the Complaint, Defendants deny the
                                                          4 allegations contained therein.
                                                          5
                                                          6 CZBG Loans Ndume to TGF
                                                          7
                                                          8               18.   In response to Paragraph 18 of the Complaint, Defendants admit that
                                                          9 TGF and CZBG entered into a loan agreement concerning Ndume, but deny that the
                                                         10 agreement was executed on October 21, 1998. Defendants admit that TGF and
                                                         11 CZBG entered into the agreement attached as Exhibit A to the Complaint.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13               19.   In response to Paragraph 19 of the Complaint, Defendants deny the
                                                         14 characterization and allegation that "TGF never bred Ndume with Koko."
                                                         15 Defendants admit the remainder of the allegations contained therein.
                                                         16
                                                         17               20.   In response to Paragraph 20 of the Complaint, Defendants deny the
                                                         18 allegations contained therein.
                                                         19
                                                         20               21.   In response to Paragraph 21 of the Complaint, Defendants are without
                                                         21 sufficient knowledge or information to form a belief as to what prompted CZBG to
                                                         22 act, and therefore deny said allegation on that ground.
                                                         23
                                                         24               22.   In response to Paragraph 22 of the Complaint, Defendants are without
                                                         25 sufficient knowledge or information to form a belief as to what CZBG determined
                                                         26 and what it based its decision to act upon, and therefore deny said allegation on that
                                                         27 ground.
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       5
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 6 of 27



                                                          1               23.   In response to Paragraph 23 of the Complaint, Defendants deny that
                                                          2 CZBG had "ultimate supervision and responsibility" for Ndume.
                                                          3
                                                          4               24.   In response to Paragraph 24 of the Complaint, Defendants deny that the
                                                          5 December 31, 2015 Agreement was conditional. Defendants admit the remainder of
                                                          6 the allegations contained therein.
                                                          7
                                                          8               25.   In response to Paragraph 25 of the Complaint, Defendants admit the
                                                          9 allegations contained therein.
                                                         10
                                                         11               26.   In response to Paragraph 26 of the Complaint, Defendants admit the
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 allegations contained therein.
                                                         13
                                                         14               27.   In response to Paragraph 27 of the Complaint, Defendants admit the
                                                         15 allegations contained therein.
                                                         16
                                                         17 The parties commence preparation to transfer Ndume back to CZBG
                                                         18
                                                         19               28.   In response to Paragraph 28 of the Complaint, Defendants admit the
                                                         20 allegations contained therein.
                                                         21
                                                         22               29.   In response to Paragraph 29 of the Complaint, Defendants admit the
                                                         23 allegations contained therein.
                                                         24
                                                         25               30.   In response to Paragraph 30 of the Complaint, Defendants admit the
                                                         26 allegations contained therein.
                                                         27
                                                         28               31.   In response to Paragraph 31 of the Complaint, Defendants admit that a
                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       6
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 7 of 27



                                                          1 conference call occurred discussing a potential transfer of Ndume, but Defendants
                                                          2 deny that Gary Stanley directed anyone to "begin transfer preparations."
                                                          3
                                                          4               32.   In response to Paragraph 32 of the Complaint, Defendants admit that
                                                          5 TGF attempted to cooperate, but did not agree to a target transfer period of the first
                                                          6 week of November 2018.
                                                          7
                                                          8 Defendant ceases cooperation and refuses transfer
                                                          9
                                                         10               33.   In response to Paragraph 33 of the Complaint, Defendants deny the
                                                         11 characterization of the content of the letter, and the allegation that the letter was "in
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 direct contravention of the Agreement." Defendants admit that a copy of its letter is
                                                         13 attached to the Complaint as Exhibit D.
                                                         14
                                                         15               34.   In response to Paragraph 34 of the Complaint, Defendants deny that it
                                                         16 "refused" any visits by CZBG or that it "ended" any cooperation. Defendants admit
                                                         17 the remaining allegation therein.
                                                         18
                                                         19               35.   In response to Paragraph 35 of the Complaint, Defendants deny that the
                                                         20 characterization of their September 18, 2018 letter is accurate, but admit to sending
                                                         21 CZBG said letter.
                                                         22
                                                         23               36.   In response to Paragraph 36 of the Complaint, Defendants deny that the
                                                         24 characterization of their September 18, 2018 letter is accurate, but admit to sending
                                                         25 CZBG said letter. Defendants deny the remaining allegations contained therein.
                                                         26
                                                         27               37.   In response to Paragraph 37 of the Complaint, Defendants admit the
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       7
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 8 of 27



                                                          1               38.   In response to Paragraph 38 of the Complaint, Defendants deny that the
                                                          2 characterization of their September 18, 2018 letter is accurate, but admit to sending
                                                          3 CZBG said letter and admit that a copy is attached to the Complaint as Exhibit E.
                                                          4
                                                          5               39.   In response to Paragraph 39 of the Complaint, Defendants admit the
                                                          6 allegations contained therein.
                                                          7
                                                          8               40.   In response to Paragraph 40 of the Complaint, Defendants admit the
                                                          9 allegations contained therein.
                                                         10
                                                         11               41.   In response to Paragraph 41 of the Complaint, Defendants admit that
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 CZBG, GSSP and the AZA sent TGF the letter attached as Exhibit G to the
                                                         13 Complaint, but deny the truth of the allegations set forth in the letter or that the letter
                                                         14 showed any "fallacies" with TGF's position or the statements it made in its prior
                                                         15 letter.
                                                         16
                                                         17               42.   In response to Paragraph 42 of the Complaint, Defendants deny that the
                                                         18 characterization of their September 28, 2018 letter is accurate, but admit to sending
                                                         19 CZBG said letter and admit that a copy is attached to the Complaint as Exhibit E.
                                                         20
                                                         21               43.   In response to Paragraph 43 of the Complaint, Defendants admit that
                                                         22 the October 24, 2018 call occurred, but deny that the characterization of the call is
                                                         23 accurate.
                                                         24
                                                         25 CZBG is harmed by Defendant's refusal to transfer
                                                         26
                                                         27               44.   In response to Paragraph 44 of the Complaint, Defendants deny the
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       8
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 9 of 27



                                                          1               45.   In response to Paragraph 45 of the Complaint, Defendants admit that
                                                          2 currently TGF only has possession of one gorilla, Ndume. Defendants deny the
                                                          3 remaining allegations contained therein.
                                                          4
                                                          5               46.   In response to Paragraph 46 of the Complaint, Defendants deny the
                                                          6 allegations contained therein.
                                                          7
                                                          8                                     CAUSES OF ACTION
                                                          9                                           COUNT 1
                                                         10                      Breach of Contract with Specific Performance (TGF)
                                                         11
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12               47.   In response to Paragraph 47 of the Complaint, Defendant incorporates
                                                         13 by reference its responses above as if set forth in full at this point.
                                                         14
                                                         15               48.   In response to Paragraph 48 of the Complaint, Defendant denies the
                                                         16 allegations contained therein.
                                                         17
                                                         18               49.   In response to Paragraph 49 of the Complaint, Defendant denies the
                                                         19 allegations contained therein.
                                                         20
                                                         21               50.   In response to Paragraph 50 of the Complaint, Defendant admits the
                                                         22 allegations contained therein.
                                                         23
                                                         24               51.   In response to Paragraph 51 of the Complaint, Defendant admits the
                                                         25 allegations contained therein.
                                                         26
                                                         27               52.   In response to Paragraph 52 of the Complaint, Defendant admits the
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                       9
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 10 of 27



                                                          1               53.   In response to Paragraph 53 of the Complaint, Defendant denies the
                                                          2 allegations contained therein.
                                                          3
                                                          4               54.   In response to Paragraph 54 of the Complaint, Defendant denies the
                                                          5 allegations contained therein.
                                                          6
                                                          7               55.   In response to Paragraph 55 of the Complaint, Defendant denies the
                                                          8 allegations contained therein.
                                                          9
                                                         10               56.   In response to Paragraph 56 of the Complaint, Defendant denies the
                                                         11 allegations contained therein.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13                                           COUNT II
                                                         14                                 Replevin (TGF and Patterson)
                                                         15
                                                         16               57.   In response to Paragraph 57 of the Complaint, Defendants incorporate
                                                         17 by reference their responses above as if set forth in full at this point.
                                                         18
                                                         19               58.   In response to Paragraph 58 of the Complaint, Defendants admit the
                                                         20 allegations contained therein.
                                                         21
                                                         22               59.   In response to Paragraph 59 of the Complaint, Defendants deny that
                                                         23 TGF's right to currently possess Ndume solely arises from an agreement with
                                                         24 CZBG, but admits that TGF was never the "owning institution of Ndume."
                                                         25
                                                         26               60.   In response to Paragraph 60 of the Complaint, Defendants deny that
                                                         27 CZBG has a right to possession of Ndume.               Defendants admit the remaining
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      10
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 11 of 27



                                                          1               61.   In response to Paragraph 61 of the Complaint, Defendants admit that
                                                          2 TGF does not own Ndume, but deny the remaining allegations contained therein.
                                                          3
                                                          4               62.   In response to Paragraph 61 of the Complaint, Defendants admit that
                                                          5 Dr. Patterson knew that TGF did not own Ndume, who is owned by CZBG, but
                                                          6 deny the remaining allegations contained therein.
                                                          7
                                                          8               63.   In response to Paragraph 63 of the Complaint, Defendants deny the
                                                          9 allegations contained therein.
                                                         10
                                                         11               64.   In response to Paragraph 64 of the Complaint, Defendants deny the
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 allegations contained therein.
                                                         13
                                                         14               65.   In response to Paragraph 65 of the Complaint, Defendants deny the
                                                         15 allegations contained therein.
                                                         16
                                                         17               66.   In response to Paragraph 66 of the Complaint, Defendants deny the
                                                         18 allegations contained therein.
                                                         19
                                                         20               67.   In response to Paragraph 67 of the Complaint, Defendants deny the
                                                         21 allegations contained therein.
                                                         22
                                                         23               68.   In response to Paragraph 68 of the Complaint, Defendants deny the
                                                         24 allegations contained therein.
                                                         25
                                                         26               69.   In response to Paragraph 69 of the Complaint, Defendants deny the
                                                         27 allegations contained therein.
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      11
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 12 of 27



                                                          1                                          COUNT III
                                                          2                                Conversion (TGF and Patterson)
                                                          3
                                                          4               70.   In response to Paragraph 70 of the Complaint, Defendants incorporate
                                                          5 by reference their responses above as if set forth in full at this point.
                                                          6
                                                          7               71.   In response to Paragraph 71 of the Complaint, Defendants admit that
                                                          8 CZBG owns Ndume, but deny that CZBG has the sole right to possess Ndume.
                                                          9
                                                         10               72.   In response to Paragraph 72 of the Complaint, Defendants deny that
                                                         11 TGF's right to currently possess Ndume solely arises from an agreement with
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 CZBG, but admit that TGF "has never owned Ndume."
                                                         13
                                                         14               73.   In response to Paragraph 73 of the Complaint, Defendants admit the
                                                         15 allegations contained therein.
                                                         16
                                                         17               74.   In response to Paragraph 74 of the Complaint, Defendants admit that
                                                         18 TGF never owned Ndume, but deny the remaining allegations contained therein.
                                                         19
                                                         20               75.   In response to Paragraph 75 of the Complaint, Defendants admit that
                                                         21 Dr. Patterson knew that TGF did not own Ndume, who is owned by CZBG, but
                                                         22 deny the remaining allegations contained therein.
                                                         23
                                                         24               76.   In response to Paragraph 76 of the Complaint, Defendants deny the
                                                         25 allegations contained therein.
                                                         26
                                                         27               77.   In response to Paragraph 77 of the Complaint, Defendants deny the
                                                         28 allegations contained therein.

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      12
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 13 of 27



                                                          1               78.   In response to Paragraph 78 of the Complaint, Defendants deny the
                                                          2 allegations contained therein.
                                                          3
                                                          4               79.   In response to Paragraph 79 of the Complaint, Defendants deny the
                                                          5 allegations contained therein.
                                                          6
                                                          7               80.   In response to Paragraph 80 of the Complaint, Defendants deny the
                                                          8 allegations contained therein.
                                                          9
                                                         10               81.   In response to Paragraph 81 of the Complaint, Defendants deny the
                                                         11 allegations contained therein.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13               82.   In response to Paragraph 82 of the Complaint, Defendants deny the
                                                         14 allegations contained therein.
                                                         15
                                                         16                                   AFFIRMATIVE DEFENSES
                                                         17
                                                         18               For their affirmative defenses, Defendants state and allege as follows:
                                                         19
                                                         20               83.   The entire Complaint (and all relief CZBG seeks therein) is barred by
                                                         21 the doctrine of impossibility/impracticability. One of the principal purposes of the
                                                         22 December 31, 2015 agreement, and inherent in that agreement, was that the parties
                                                         23 (TGF and CZBG) had agreed and promised to act in the best interest of Ndume.
                                                         24 This currently requires the parties to refrain from taking any action that will
                                                         25 physically or emotionally harm Ndume. CZBG seeks to permanently transfer him
                                                         26 from TGF to CZBG, ignoring the risk that such a transfer will likely harm, or even
                                                         27 kill, Ndume.            When the agreement was executed, neither contracting party
                                                         28 contemplated that transferring and relocating Ndume could pose the risk of injury or

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      13
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 14 of 27



                                                          1 death. The combination of his current age (27 years later) and realistic concerns
                                                          2 regarding how such a transfer would harm him emotionally (both given his history
                                                          3 at the zoo and the recent death of Koko) make the performance CZBG seeks
                                                          4 impossible, without serious risks to Ndume.             At a minimum, such risks make
                                                          5 specific performance or the transfer of Ndume as alleged highly impractical.
                                                          6
                                                          7               84.   The entire Complaint (and all relief CZBG seeks therein) is also barred
                                                          8 by the doctrine of illegality. Well-settled public policy, enforced by both state and
                                                          9 federal laws, establishes that no person may commit an act, which is substantially
                                                         10 certain to injure, harm, wound, torture or kill an animal, including during transport,
                                                         11 particularly an endangered species.           The "performance" CZBG seeks under the
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 agreement will likely injure, harm, wound, torture, or even kill, Ndume. As such,
                                                         13 taking such action under the existing circumstances would be unlawful.                Such
                                                         14 "performance," if truly required by the contract, would render it void as against
                                                         15 public policy.          Accordingly, CZBG is not entitled to either damages, specific
                                                         16 performance or the possession of Ndume as its Complaint seeks.
                                                         17
                                                         18        COUNTERCLAIM OF DEFENDANT THE GORILLA FOUNDATION
                                                         19    AGAINST PLAINTIFF, ZOOLOGICAL SOCIETY OF CINCINNATI, DBA
                                                         20      CINCINNATI ZOO & BOTANICAL GARDEN, AN OHIO NON-PROFIT
                                                         21                                        CORPORATION
                                                         22
                                                         23               Defendant TGF states and alleges as follows:
                                                         24
                                                         25                                            PARTIES
                                                         26
                                                         27               85.   Defendant TGF is a 501(c)(3) non-profit organization, and an
                                                         28 accredited sanctuary, whose primary purpose is to engage in scientific and

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      14
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 15 of 27



                                                          1 educational work for the preservation and optimal care of great apes (including
                                                          2 without limitation, gorillas), both nationally and internationally. TGF is a citizen of
                                                          3 California.
                                                          4
                                                          5               86.   TGF is informed and believes and thereon alleges that Plaintiff CZBG
                                                          6 is a 501(c)(3) non-profit organization, and is a citizen of Ohio.
                                                          7
                                                          8                                         JURISDICTION
                                                          9
                                                         10               87.   If this Court has jurisdiction over the Complaint pursuant to 28 U.S.C.
                                                         11 §1332, then this Court has supplemental jurisdiction over this Counterclaim
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 pursuant to 28 USC §1367(a). While CZBG is a non-resident of California, by
                                                         13 filing the Complaint, CZBG has consented to the jurisdiction of this Court.
                                                         14
                                                         15                                  FACTUAL BACKGROUND
                                                         16
                                                         17               88.   TGF and Dr. Patterson have significantly advanced the scientific
                                                         18 research regarding animal/human communication starting with their groundbreaking
                                                         19 work with the gorilla Koko in 1972. Koko became internationally famous for her
                                                         20 ability to communicate by use of sign language with humans. Dr. Patterson also
                                                         21 worked with Michael, a silverback, who also demonstrated a similar ability of the
                                                         22 great apes to communicate with humans via sign language, natural gestures and art.
                                                         23
                                                         24               89.   Ndume, a male gorilla, was born at CZBG. CZBG later transferred him
                                                         25 to Brookfield Zoo in Chicago ("Brookfield"). Ndume, who carries an incurable
                                                         26 parasitic infection common to gorillas in zoos, was particularly ill-suited to public
                                                         27 display, both physically and emotionally. Specifically, Ndume, who was frustrated
                                                         28 and angry in both zoo environments, routinely threw his own feces and his

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      15
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 16 of 27



                                                          1 regurgitated food.          These stress manifestations were indicative of Ndume’s
                                                          2 emotional distress, and offended the zoo patrons.
                                                          3
                                                          4               90.   In 1991, not 1998, an agreement was reached between TGF and CZBG
                                                          5 to transfer Ndume to California to be with Koko. Koko had selected him from a
                                                          6 review of videos of Ndume and two other male gorillas, and the CZBG, Association
                                                          7 of Zoos and Aquariums ("AZA") and the Gorilla Species Survival Plan ("GSSP")
                                                          8 were more than happy to agree to their potential bonding, as it solved their problems
                                                          9 with Ndume.
                                                         10
                                                         11               91.   When Ndume was transferred to TGF, the then-current CZBG Zoo
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 Director requested, and the TGF principals agreed, that in the best interests of
                                                         13 Ndume, he should not be returned to the zoo. After Ndume arrived at TGF, it soon
                                                         14 became clear that Ndume had an emotional/behavioral problem (i.e., throwing) that
                                                         15 would recur if he ever returned to a zoo environment. The CZBG Zoo Director
                                                         16 knew that TGF was a sanctuary (not open to the public), which could offer Ndume a
                                                         17 stress-free environment not available at any zoo. His request was borne from his
                                                         18 concern for the well-being of Ndume, and his assessment proved entirely accurate.
                                                         19
                                                         20               92.   Many years passed. Ndume and Koko bonded emotionally. While
                                                         21 they mated, they did not produce offspring. Even so, they were best of friends and
                                                         22 spent most of their time together, and with their human caregivers.        The stress
                                                         23 behaviors Ndume manifested in two different zoo environments subsided during his
                                                         24 27 years at the TGF sanctuary. Similarly, CZBG monitored his condition (starting
                                                         25 in 2013), but never voiced any significant reason for concern regarding his care at
                                                         26 TGF.
                                                         27
                                                         28               93.   In 2014, after the original CZBG Zoo Director retired, CZBG, GSSP
                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      16
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 17 of 27



                                                          1 and the AZA, decided to transfer Ndume back to CZBG and leave Koko without a
                                                          2 companion. They knew Ndume would face the same zoo conditions, which had
                                                          3 seriously affected his well-being when he was a much younger gorilla – and also
                                                          4 leave Koko living without gorilla companionship. 24 years older at that time (at age
                                                          5 34), he was approaching “old age” for a gorilla and would have less ability to cope
                                                          6 with either a transfer or reintroduction into such a stressful environment.             But,
                                                          7 despite all these issues, they intended to transfer him anyway.
                                                          8
                                                          9               94.   Well aware that the transfer would be contrary to their general policy of
                                                         10 not leaving gorillas alone and contrary to the best interests of both Koko and
                                                         11 Ndume, CZBG pressed ahead with its plans to bring Ndume back to Cincinnati. It
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 did so knowing such a move would emotionally devastate both gorillas, after
                                                         13 sharing 24 years together. In the process, CZBG forced TGF into an untenable
                                                         14 situation.          TGF either had to agree to transfer Ndume back to Cincinnati
                                                         15 immediately, or sign an amendment to the original agreement, promising to return
                                                         16 Ndume upon the death of Koko.
                                                         17
                                                         18               95.   TGF reluctantly executed the 2015 agreement (attached to the
                                                         19 Complaint as Exhibit B) knowing that any other decision would emotionally crush
                                                         20 both gorillas and might well result in the death of one or both of them. At the same
                                                         21 time, TGF was also aware that silverback gorillas usually do not live as long as
                                                         22 females. This created the likely potential that the issue of separation upon Koko's
                                                         23 demise would never become an issue.
                                                         24
                                                         25               96.   For this reason, TGF wanted to create a more robust gorilla family unit
                                                         26 moving forward. However, despite the excellent care TGF provided to Koko and
                                                         27 Ndume and the exceptional physical and emotional health of both gorillas for more
                                                         28 than two decades, neither the AZA, the GSSP or CZBG supported or assisted TGF

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      17
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 18 of 27



                                                          1 in these efforts.         Indeed, CZBG required a provision in the 2015 agreement
                                                          2 prohibiting Ndume from living with any gorillas other than Koko. Plus, CZBG and
                                                          3 the AZA made it clear that they would not support, and indeed would block, any
                                                          4 efforts to bring in other gorillas to form a complete gorilla family unit. At the same
                                                          5 time, it was clear from the gorilla population at CZBG that Ndume could not be
                                                          6 returned into any existing gorilla families in Cincinnati.
                                                          7
                                                          8               97.   TGF alleges the following paragraphs (through paragraph 105) on
                                                          9 information and belief, as follows: Rather than support the TGF efforts to improve
                                                         10 the family environment for Koko and Ndume (after Michael’s death) CZBG (in
                                                         11 concert with the AZA) intentionally blocked all TGF efforts to secure more gorillas.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 They did so knowing that TGF was merely taking appropriate steps to protect the
                                                         13 emotional health of the two existing gorillas at TGF. Significantly, CZBG and the
                                                         14 AZA took these actions because they were intimidated and frustrated by the
                                                         15 remarkable scientific breakthroughs achieved as part of the TGF work with Koko
                                                         16 and Michael. They feared the strong outpouring of public attention and adoration
                                                         17 for Koko associated with her demonstrated ability to communicate with humans.
                                                         18 They viewed the body of proof which TGF and Dr. Patterson had developed proving
                                                         19 that these great apes could communicate on a human level, as a threat to their
                                                         20 existence, not as a remarkable scientific break-through.
                                                         21
                                                         22               98.   Indeed, CZBG found this public awareness and adoration for Koko so
                                                         23 intimidating that as part of their original agreement in 1991 to transfer Ndume, they
                                                         24 insisted that he not be included in any scientific work involving human/gorilla
                                                         25 communication. The mere possibility that a gorilla might communicate extreme
                                                         26 dissatisfaction with the way s/he had been treated in a zoo was viewed as an entirely
                                                         27 unacceptable risk.
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      18
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 19 of 27



                                                          1               99.      In short, CZBG hoped to prevent public embarrassment regarding the
                                                          2 way they were treating their animals, and particularly great apes. Unlike TGF,
                                                          3 which was focused upon studying, developing and documenting their remarkable
                                                          4 intellect, emotional capacity and ability to communicate, CZBG was using them as
                                                          5 chattel.            It chose to ignore their individuality and emotional suffering in a zoo
                                                          6 environment, relying instead upon their unique physical appearance, all to draw
                                                          7 patrons and secure continuing financial support for their business operations.
                                                          8
                                                          9               100. With this mindset, defendants have routinely acted without concern for
                                                         10 the remarkable intellect and sensitive emotions of their gorillas, moving them
                                                         11 around like pieces on a chessboard. Keenly aware that gorillas could easily capture
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 public attention as highly intelligent mammals, CZBG did not want to encourage or
                                                         13 intentionally permit the advancement of the TGF research.
                                                         14
                                                         15               101. Indeed, their fear was grounded in the notable public outcry regarding
                                                         16 the harm caused by captivity and mistreatment of large, intelligent mammals,
                                                         17 labeled “charismatic megafauna” by the AZA. This groundswell of public attention
                                                         18 and pressure on the CZBG business model, employed by all AZA member
                                                         19 organizations, has been a subject of great concern to their business model and
                                                         20 further existence. Manifestations of its impact have included the demise of Ringling
                                                         21 Brothers, the public outcry against the abuse of elephants for human entertainment,
                                                         22 the same kind of public sentiment promoting the release of captive whales and
                                                         23 dolphins from SeaWorld; and the public outpouring of emotion for Koko.
                                                         24
                                                         25               102. Each of these examples made it clear to the AZA, GSSP and CZBG
                                                         26 that the climate was changing in a way that threatened their continued treatment of
                                                         27 gorillas as property, without consideration of their sensitive, shy, uniquely
                                                         28 emotional personalities. Gorillas are thus ill-suited for the CZBG zoo environment

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      19
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 20 of 27



                                                          1 and public display. But, CZBG, following AZA policy, chose not to react to this
                                                          2 public awakening by taking steps to protect and better care for their gorillas.
                                                          3 Instead, they treated this public awakening as a significant risk to their business
                                                          4 model.
                                                          5
                                                          6               103. In the case of Ndume, CZBG chose to retaliate against TGF. In an
                                                          7 effort to stop any further public interest or inquiry into zoo mistreatment of
                                                          8 intelligent, sentient creatures, they chose to take steps to publicly embarrass TGF,
                                                          9 remove Ndume from his 27-year home, and do everything in their power to prevent
                                                         10 TGF from getting more gorillas. In this way, CZBG hoped to eliminate the potential
                                                         11 that TGF might (unintentionally) reveal the differences between the quality of
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 emotional care afforded to such intelligent and sensitive creatures at TGF, a
                                                         13 qualified sanctuary, as opposed to its zoo environment where these gorillas would
                                                         14 routinely be treated as property, and placed on public display.
                                                         15
                                                         16               104. Part of the CZBG effort to harm TGF included public claims that TGF
                                                         17 is not a qualified and accredited Sanctuary, despite the facts proving the opposite
                                                         18 and a 45-year history of loving and excellent care to Koko, Michael and Ndume.
                                                         19 Indeed, CZBG is well aware that the sanctuary environment provided by TGF was,
                                                         20 and is, far superior for Ndume than any Zoo environment.
                                                         21
                                                         22               105. These improper motives, as described herein, involved CZBG actions
                                                         23 putting its own interests above the health and well-being of Ndume. The current
                                                         24 manifestation of these improper motives is its demand to hastily transfer him to
                                                         25 Cincinnati, knowing that the transfer itself, or his placement in isolation at CZBG,
                                                         26 or his placement in a family group of gorillas which will not accept him, will each
                                                         27 cause him serious emotional harm, and each could result in his death. TGF did not
                                                         28 refuse to participate or cooperate with a potential transfer. To the contrary, TGF

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      20
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 21 of 27



                                                          1 repeatedly requested information to confirm that Ndume would be safe, free from
                                                          2 harm, emotionally supported, transferred to a better environment rather than a worse
                                                          3 environment, and at a minimum, that CZBG would follow its own written protocols
                                                          4 for gorilla transfers and care. Only when CZBG refused to provide information and
                                                          5 cooperatively discuss whether or not their hasty plans to transfer Ndume were in his
                                                          6 best interests, did TGF find itself in the position that it had no choice but to place the
                                                          7 well-being of Ndume above any contractual promises, which had been made under
                                                          8 different circumstances.
                                                          9
                                                         10               106. Setting aside the ulterior CZBG motives behind the transfer, TGF is
                                                         11 independently justified in its concerns over the physical and emotional health of
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 Ndume, particularly if CZBG is allowed to forcibly transfer him against his will and
                                                         13 then put him back into a harmful zoo environment.
                                                         14
                                                         15               a.   Such a transfer can be very dangerous to a silverback gorilla, especially
                                                         16 elderly gorillas and particularly those like Ndume who have been transferred before.
                                                         17 The data for all zoo transfers involves gorillas being transferred from one zoo
                                                         18 facility to another. This data includes significant evidence regarding the demise of
                                                         19 elderly gorillas during or following such stressful activities. However, there is no
                                                         20 data to evaluate the transfer of a gorilla born in a zoo environment, then transferred
                                                         21 to a sanctuary (in this case for 27-years) and then back to a zoo environment. All
                                                         22 indications are that the transfer from sanctuary to zoo would be considerably more
                                                         23 stressful in the first instance. But, those stress factors are increased exponentially
                                                         24 where the transferred gorilla is elderly, lived in the sanctuary for most of his life,
                                                         25 and is to be returned to a zoo facility where he was incapable of coping with life on
                                                         26 public display as a young gorilla.
                                                         27
                                                         28               b.   The CZBG environment poses serious health risks unique to Ndume.
                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      21
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 22 of 27



                                                          1 Not only is it highly likely that Ndume will not be integrated with other gorillas,
                                                          2 given the current CZBG population, it is highly likely that he will be housed in close
                                                          3 proximity to family groups of gorillas, frustrating on a continual basis, his natural
                                                          4 drive to attract females to form his own group.
                                                          5
                                                          6               c.   He will be returned to public display in front of loud zoo patrons,
                                                          7 which was a constant source of severe distress and frustration for him in his youth.
                                                          8 This will, at a minimum, undoubtedly cause his stress-induced incurable parasitic
                                                          9 infection (Balantidium coli) to flare up: creating a life-threatening condition.
                                                         10
                                                         11               d.   TGF overnight monitor staff, including Dr. Patterson who works with
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 him every day, unexpectedly witnessed an incredible, all-night Ndume display of
                                                         13 crying, screaming and stress, which only later did they learn followed discussions
                                                         14 about his potential transfer to a zoo as requested by CZBG. Ndume understands a
                                                         15 good deal of spoken English, as do most zoo gorillas, who learn the way human
                                                         16 children do, by exposure. The unexpected outbursts exhibited that night by Ndume
                                                         17 were recognized at the time as typical of gorilla males when threatened, including
                                                         18 by separation, producing such stress reactions. TGF has been more careful about
                                                         19 having any further conversations on this topic near Ndume. Not surprisingly, his
                                                         20 overnight stress reaction has not recurred. As a result of these observations, TGF
                                                         21 believes that Ndume was and is extremely fearful about the prospect of being forced
                                                         22 to return to a zoo environment.
                                                         23
                                                         24               107. In summary, at his advanced age, the CZBG plan to remove Ndume
                                                         25 from his 27-year sanctuary home, away from his longtime human caregivers, in
                                                         26 order to forcibly transfer him back into a public zoo environment, will create very
                                                         27 serious health risks, including death.
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      22
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 23 of 27



                                                          1               108. In order to try and understand more about CZBG's plans for Ndume
                                                          2 and in an effort to work out a mutually agreeable solution that was in his best
                                                          3 interests, TGF asked CZBG to mediate this dispute, with an agreed focus upon the
                                                          4 best interests of Ndume. CZBG expressly refused, and instead filed the instant
                                                          5 action.
                                                          6
                                                          7                                           COUNT 1
                                                          8                                       Declaratory Relief
                                                          9
                                                         10               109. TGF repeats and realleges the allegations contained in Paragraphs 85
                                                         11 through 108, inclusive, as if set forth in full at this point.
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13               110. CZBG has asserted an immediate right to possession of Ndume based
                                                         14 on the terms of the 2015 agreement, attached to the Complaint as Exhibit B.
                                                         15 Specifically, CZBG contends that the agreement requires TGF to immediately
                                                         16 transfer Ndume to CZBG, to permit CZBG to display Ndume to zoo patrons in
                                                         17 proximity to, but based on its current gorilla population, physically isolated from,
                                                         18 other gorillas.
                                                         19
                                                         20               111. TGF contends that these CZBG requested actions are likely to harm, if
                                                         21 not kill, Ndume given: a) his advanced age, b) his prior transfers, which may
                                                         22 increase his risks upon future transfer, c) his emotional state given the grief
                                                         23 associated with the recent loss of his life-partner Koko, d) his probable extreme
                                                         24 negative physical and emotional reaction if efforts are made to forcibly transfer him,
                                                         25 e) his separation from the human caregivers he has known for almost three decades,
                                                         26 f) his prior history of poor performance at zoos, including CZBG, prompting his
                                                         27 transfer from one zoo to another and then to TGF, g) the likely return of his physical
                                                         28 stress induced conditions, which were manifest at both zoos during his youth, and,

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      23
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 24 of 27



                                                          1 h) Ndume’s family history, which reveals: 1) Ndume’s half-brother Milt, died of
                                                          2 heart failure at age 16 while being transferred between zoos, 2) Ndume’s son Mtu-
                                                          3 Chuma died of injuries from a bite wound by another gorilla in a bachelor group at
                                                          4 the Disney zoo in Florida and 3) According to the AZA/GSSP 2017 Studbook and
                                                          5 2009 and 2017 Population Analysis & Breeding and Transfer Plans, Ndume’s son
                                                          6 Zuza was living solitarily at the Cincinnati Zoo in 2009 before his transfer to the
                                                          7 Sedgwick Zoo in 2010, where attempts to integrate him have been unsuccessful.
                                                          8
                                                          9               112. For all of the foregoing reasons, it is far from clear that CZBG can or
                                                         10 will even attempt to provide any gorilla companions for Ndume.               The issue of
                                                         11 companionship for Ndume is important, and cannot be ignored either at TGF, where
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12 efforts are ongoing to introduce new gorillas, or at CZBG. Until this issue can be
                                                         13 resolved, Ndume should not be transferred, at great risk, for no reason.
                                                         14
                                                         15               113. As such, TGF contends that interpreting and enforcing the outdated
                                                         16 terms of the 2015 agreement in the manner requested by CZBG will likely injure,
                                                         17 harm or potentially kill Ndume, all in violation of Federal and/or State laws, which
                                                         18 apply under these circumstances. No jurisdiction would allow an owner to
                                                         19 intentionally take such acts, which are substantially certain to cause harm to any
                                                         20 animal, much less an endangered species.
                                                         21
                                                         22               114. Hence, such compliance would not only be illegal, it would certainly be
                                                         23 impractical. Transferring Ndume and thereby creating a serious likelihood of injury
                                                         24 or death would thwart the very purpose of the agreement, which has been and
                                                         25 should continue to be interpreted in such a way as to protect Ndume by providing
                                                         26 him with the best home and care possible. TGF has provided such care for 27 years
                                                         27 and is committed to providing equal quality care going forward. CZBG cannot.
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      24
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 25 of 27



                                                          1               115. A current, ripe and justicable controversy exists between and among
                                                          2 the parties and is fully susceptible of judicial resolution.
                                                          3
                                                          4                                    REQUEST FOR RELIEF
                                                          5
                                                          6               WHEREFORE, TGF respectfully requests that the Court enter judgment in its
                                                          7 favor against CZBG as follows:
                                                          8
                                                          9               1.   Declaring and adjudging that the 2015 agreement does not permit
                                                         10 CZBG to transfer Ndume to be put on public display in isolation from other gorillas,
                                                         11 risking his life, or at a minimum, his physical and emotional wellbeing;
                      5567 RESEDA BOULEVARD, SUITE 330
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                         13               2.   Declaring and adjudging that CZBG may no longer interfere with the
                                                         14 lawful efforts of TGF to secure other gorillas and take such actions that are in the
                                                         15 best interests of Ndume;
                                                         16
                                                         17               3.   Dismissing the entire CZBG complaint against TGF and Dr. Patterson,
                                                         18 with prejudice, on the merits and at its cost; and,
                                                         19
                                                         20               4.   Granting TGF all other further relief as it deems just and proper.
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      25
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 26 of 27



                                                          1 DATED: November 20, 2018              CASSELMAN LAW GROUP
                                                                                                   DAVID B. CASSELMAN
                                                          2                                        DAVID POLINSKY
                                                                                                   KIRK S. COMER
                                                          3
                                                          4
                                                                                                  By:         /s/ David B. Casselman
                                                          5                                                   DAVID B. CASSELMAN
                                                                                                  Attorneys for Defendant and Counterclaimant The
                                                          6                                       Gorilla Foundation and Defendant Dr. Francine
                                                                                                  Patterson
                                                          7
                                                              DATED: November 20, 2018            COTCHETT PITRE & McCARTHY LLP
                                                          8                                        FRANK M. PITRE
                                                                                                   JULIE L. FIEBER
                                                          9
                                                         10                                       By:             /s/ Frank M. Pitre
                                                                                                                 FRANK M. PITRE
                                                         11
                      5567 RESEDA BOULEVARD, SUITE 330




                                                                                                  Attorneys for Defendant and Counterclaimant The
                                                                                                  Gorilla Foundation and Defendant Dr. Francine
CASSELMAN LAW GROUP
                         TARZANA, CALIFORNIA 91356




                                                         12                                       Patterson
                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      26
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
                                                                  Case 3:18-cv-06529-RS Document 18 Filed 11/20/18 Page 27 of 27



                                                          1                                 DEMAND FOR JURY TRIAL
                                                          2
                                                          3               Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant and
                                                          4 Counterclaimant The Gorilla Foundation and Defendant Dr. Francine Patterson
                                                          5 demand a trial by jury in this action of all issues so triable.
                                                          6
                                                          7 DATED: November 20, 2018                 CASSELMAN LAW GROUP
                                                                                                      DAVID B. CASSELMAN
                                                          8                                            DAVID POLINSKY
                                                                                                       KIRK S. COMER
                                                          9
                                                         10
                                                                                                     By:         /s/ David B. Casselman
                                                         11                                                      DAVID B. CASSELMAN
                      5567 RESEDA BOULEVARD, SUITE 330




                                                                                                     Attorneys for Defendant and Counterclaimant The
CASSELMAN LAW GROUP




                                                                                                     Gorilla Foundation and Defendant Dr. Francine
                         TARZANA, CALIFORNIA 91356




                                                         12
                                                                                                     Patterson
                                                         13
                                                              DATED: November 20, 2018               COTCHETT PITRE & McCARTHY LLP
                                                         14                                           FRANK M. PITRE
                                                                                                      JULIE L. FIEBER
                                                         15
                                                         16                                          By:             /s/ Frank M. Pitre
                                                                                                                    FRANK M. PITRE
                                                         17                                          Attorneys for Defendant and Counterclaimant The
                                                                                                     Gorilla Foundation and Defendant Dr. Francine
                                                         18                                          Patterson
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                              1110202.1                                                              4:18-CV-06529
                                                                                                      27
                                                                      ANSWER AND COUNTERCLAIM FOR DECLARATORY RELIEF; DEMAND FOR JURY TRIAL
